             Case
              Case2:20-cr-00135-RSL
                   2:20-cr-00135-RSL Document
                                      Document45-1 Filed04/09/21
                                               48 Filed  03/30/21 Page
                                                                   Page11ofof55




 1                                                                  The Hon. Robert S. Lasnik
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                      NO. CR20-135-RSL
11
                               Plaintiff,
                                                     PRELIMINARY
12
                         v.                          ORDER OF
13                                                   FORFEITURE
      JESSIE N. CRUZ,
14
15                            Defendant.
16
17
18         THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States,
20 Defendant Jessie N. Cruz’s interest in the following property:
21         A. A sum of money in the amount of $7,025, reflecting the proceeds Defendant

22             Cruz obtained from her conspiracy to distribute controlled substances;

23         B. An American Derringer Co. (A.D.C.) Model 1 .45 caliber pistol bearing serial

24             number 057016 and any associated ammunition;

25         C. A Walther Model PPS 9mm pistol bearing serial number AZ2878 and any

26             associated ammunition; and

27         D. A short-barrel shotgun of unknown make and model, with all identifying

28             markings removed, and any associated ammunition.
     Preliminary Order of Forfeiture - 1                                UNITED STATES ATTORNEY
     United States v. Cruz, CR20-135-RSL                               700 S TEWART S TREET, S UITE 5220
                                                                         S EATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case
              Case2:20-cr-00135-RSL
                   2:20-cr-00135-RSL Document
                                      Document45-1 Filed04/09/21
                                               48 Filed  03/30/21 Page
                                                                   Page22ofof55




 1         The Court, having reviewed the United States’ Motion, as well as the other papers
 2 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
 3 Forfeiture is appropriate because:
 4         x The above-identified sum of money in the amount of $7,025 is forfeitable
 5             pursuant to 21 U.S.C. § 853 as it reflects the proceeds the Defendant obtained
 6             from her Conspiracy to Distribute Controlled Substances, in violation of 21
 7             U.S.C. §§ 841(a)(1), (b)(1)(C) and 846;
 8         x The above-identified firearms and associated ammunition are forfeitable
 9             pursuant to 18 U.S.C. § 853, as they facilitated Defendant’s Conspiracy to
10             Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1),
11             (b)(1)(C) and 846;
12         x The above-identified firearms and associated ammunition are also forfeitable
13             pursuant to 18 U.S.C. § 924(d)(1) by way of 28 U.S.C. § 2461(c), as they were
14             involved in Defendant’s Possession of a Firearm with Obliterated Serial
15             Number, in violation of 26 U.S.C. §§ 5842, 5861(h), and 5871, and 18 U.S.C.
16             § 2, and in Defendant’s Possession of Firearms in Furtherance of a Drug
17             Trafficking Crime, in violation of 18 U.S.C. § 924(c);
18         x Pursuant to the Plea Agreement she entered on January 29, 2021, the
19             Defendant agreed to forfeit the above-identified property pursuant to 21 U.S.C.
20             § 853 and 18 U.S.C. § 924(d)(1) by way of 28 U.S.C. § 2461(c), Dkt. No. 38,
21             ¶ 12; and
22         x The sum of money in the amount of $7,025 is personal to the Defendant;
23             pursuant to Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”)
24             32.2(c)(1), and no third-party ancillary process is required before forfeiting it.
25
26 //
27 //
28 //
     Preliminary Order of Forfeiture - 2                                   UNITED STATES ATTORNEY
     United States v. Cruz, CR20-135-RSL                                  700 S TEWART S TREET, S UITE 5220
                                                                            S EATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case
               Case2:20-cr-00135-RSL
                    2:20-cr-00135-RSL Document
                                       Document45-1 Filed04/09/21
                                                48 Filed  03/30/21 Page
                                                                    Page33ofof55




 1          NOW, THEREFORE, THE COURT ORDERS:
 2          1)      Pursuant to 21 U.S.C. § 853, 18 U.S.C. § 924(d)(1) by way of 28 U.S.C.
 3 § 2461(c), and her Plea Agreement, the Defendant’s interest in the above-identified
 4 property is fully and finally forfeited, in its entirety, to the United States;
 5          2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
 6 be final as to Defendant at the time she is sentenced, it will be made part of the sentence,
 7 and it will be included in the judgment;
 8          3)      No right, title, or interest in the above-identified sum of money in the
 9 amount of $7,025 exists in any party of than the United States;
10          4)      Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy the $7,025 sum of
11 money, in whole or in part, the United States may move to amend this Order, at any time,
12 to include substitute property having a value not to exceed $7,025;
13          5)      The United States Department of Justice, the Bureau of Alcohol, Tobacco,
14 Firearms and Explosives, and/or their authorized agents or representatives, shall maintain
15 the above-identified firearms and associated ammunition in their custody and control
16 until further order of this Court;
17          6)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
18 United States shall publish notice of this Preliminary Order and its intent to dispose of the
19 firearms and associated ammunition as permitted by governing law. The notice shall be
20 posted on an official government website – currently www.forfeiture.gov – for at least
21 thirty (30) days. For any person known to have alleged an interest in the property, the
22 United States shall, to the extent possible, provide direct written notice to that person.
23 The notice shall state that any person, other than Defendant, who has or claims a legal
24 interest in the property must file a petition with the Court within sixty (60) days of the
25 first day of publication of the notice (which is thirty (30) days from the last day of
26 publication), or within thirty (30) days of receipt of direct written notice, whichever is
27 earlier. The notice shall advise all interested persons that the petition:
28
      Preliminary Order of Forfeiture - 3                                   UNITED STATES ATTORNEY
      United States v. Cruz, CR20-135-RSL                                  700 S TEWART S TREET, S UITE 5220
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case
              Case2:20-cr-00135-RSL
                   2:20-cr-00135-RSL Document
                                      Document45-1 Filed04/09/21
                                               48 Filed  03/30/21 Page
                                                                   Page44ofof55




 1              a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
                   interest in the property;
 2
 3              b. shall be signed by the petitioner under penalty of perjury; and,
 4              c. shall set forth the nature and extent of the petitioner’s right, title, or interest
 5                 in the property, as well as any facts supporting the petitioner’s claim and
                   the specific relief sought.
 6
 7         7)      If no third-party petition is filed within the allowable time period, the
 8 United States shall have clear title to the property, and this Preliminary Order shall
 9 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
10         8)      If a third-party petition is filed, upon a showing that discovery is necessary
11 to resolve factual issues it presents, discovery may be conducted in accordance with the
12 Federal Rules of Civil Procedure before any hearing on the petition is held. Following
13 adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
14 pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
15 adjudication; and,
16         9)      The Court will retain jurisdiction for the purpose of enforcing this
17 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
18 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
19 Fed. R. Crim. P. 32.2(e).
20
21         IT IS SO ORDERED.
22
                       9th day of ____________
           DATED this ____          April      2021.
23
24
25                                             _______________________________
26                                             THE HON. ROBERT S. LASNIK
                                               UNITED STATES DISTRICT JUDGE
27
28
     Preliminary Order of Forfeiture - 4                                     UNITED STATES ATTORNEY
     United States v. Cruz, CR20-135-RSL                                    700 S TEWART S TREET, S UITE 5220
                                                                              S EATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case
               Case2:20-cr-00135-RSL
                    2:20-cr-00135-RSL Document
                                       Document45-1 Filed04/09/21
                                                48 Filed  03/30/21 Page
                                                                    Page55ofof55




 1
 2
     Presented by:
 3
 4
   s/Jehiel I. Baer
 5 JEHIEL I. BAER
   Assistant United States Attorney
 6
   United States Attorney’s Office
 7 700 Stewart Street, Suite 5220
   Seattle, WA 98101
 8
   (206) 553-2242
 9 Jehiel.Baer@usdoj.gov
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Preliminary Order of Forfeiture - 5                          UNITED STATES ATTORNEY
      United States v. Cruz, CR20-135-RSL                         700 S TEWART S TREET, S UITE 5220
                                                                    S EATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
